Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The Examiner is in agreement with arguments submitted by the Applicant on 5/7/2021. Applicant’s arguments, in further view of the filed amendments, render the claims novel and unobvious.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Ben Aitken on Thursday, May 13, 2021.

AMENDMENTS TO THE CLAIMS
1.    (Currently Amended) A method for attributing credit to one or more online consumer touchpoints for a consumer performing an action, the method comprising:

detecting an external viewing condition for the one or more online consumer touchpoints, wherein the one or more online consumer touchpoints include an 


determining that the consumer performed the action following the one or more online consumer touchpoints;

determining an effectiveness of the one or more online consumer touchpoints by applying a machine learning technique to the external viewing condition and touchpoint data associated with the one or more online consumer touchpoints. wherein the machine learning technique accounts for the effectiveness of particular consumer touchpoints in particular external viewing conditions and types of environments created by the particular external viewing conditions, and wherein the machine learning technique accounts for combinations of external viewing conditions and types of environments under which consumers interacted with a product without converting the interaction into a purchase; and

attributing relative credit to the one or more online consumer touchpoints for the consumer performing the action based on the effectiveness of the one or more online consumer touchpoints.
2.    (Cancelled)



4.    (Previously Presented) The method of claim 1, wherein attributing relative credit comprises creating a new attribution based on whether the consumer was in the distracting environment for the one or more online consumer touchpoints.

5.    (Previously Presented) The method of claim 1, wherein attributing relative credit comprises creating a new attribution based on a degree to which the consumer was in the distracting environment for the one or more online consumer touchpoints.

6.    (Previously Presented) The method of claim 1, wherein detecting the external viewing condition comprises detecting that the consumer is in a moving vehicle for the one or more online consumer touchpoints based on detecting movement of a device being used by the consumer for the one or more online consumer touchpoints.

7.    (Previously Presented) The method of claim 1, wherein detecting the external viewing condition comprises detecting sound patterns or sound levels using a microphone of a device being used by the consumer for the one or more online consumer touchpoints.



9.    (Previously Presented) The method of claim 1, wherein detecting the external viewing condition comprises detecting rotation or movement of a device being used by the consumer for the one or more online consumer touchpoints.

10.    (Previously Presented) The method of claim 1, wherein detecting the external viewing condition comprises detecting a physiological condition of the consumer for the one or more online consumer touchpoints based on a body sensor on a device being used by the consumer.

11.    (Previously Presented) The method of claim 1, wherein determining whether a consumer is in the distracting environment for the one or more online consumer touchpoints is based on detecting time of day.

12.    (Previously Presented) The method of claim 1, wherein determining whether a consumer is in the distracting environment for the one or more online consumer touchpoints is based on detecting global positioning system (GPS) location.



14.    (Previously Presented) The method of claim 1, wherein determining whether a consumer is in the distracting environment for the one or more online consumer touchpoints comprises detecting whether headphones are being used by the consumer during the one or more online consumer touchpoints.

15.    (Previously Presented) The method of claim 1, wherein the distracting environment for the one or more online consumer touchpoints is only defined based on a value from a sensor without determining a human activity corresponding to a precise state of the consumer.

16.    (Previously Presented) The method of claim 1, wherein the distracting environment for the one or more online consumer touchpoints is defined based on values from multiple sensors.

17.    (Original) The method of claim 1, further comprising, based on the attributing, distributing online ads to consumers via an ad-supported mobile game app, an ad-supported mobile media app, a retailer app displaying online ads for products available from the retailer, social media online advertising, or search keyword advertising.

18.    (Currently Amended) A computer program product for attributing credit to online consumer touchpoints for a consumer performing an action, the computer program product being tangibly embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one computing device, are configured to cause the at least one computing device to perform the steps of:

detecting an external viewing condition for an online consumer touchpoint based on receiving information from a sensor on a device used by the consumer during the online consumer touchpoint, wherein the online consumer touchpoint comprises an advertisement received through an electronic network and wherein the external viewing condition indicates whether the consumer is in a distracting environment during the online consumer touchpoint;

determining that the consumer performed the action following the online consumer touchpoint and additional online consumer touchpoints;

determining an effectiveness of the online consumer touchpoint by applying a machine learning technique to the external viewing condition and touchpoint data associated with the one or more online consumer touchpoints, wherein the machine learning technique accounts for the effectiveness of particular consumer touchpoints in particular external viewing conditions and types of environments created by the particular external 

attributing relative credit to the online consumer touchpoint and the additional online consumer touchpoints for the consumer performing the action based on the effectiveness of the online consumer touchpoint.

19.    (Previously Presented) A system comprising:

a processor; and a non-transitory computer-readable medium comprising instructions, wherein when executed by the processor, the instructions perform steps comprising:

detecting an external viewing condition for an online consumer touchpoint, wherein the online consumer touchpoint comprises an advertisement received through an electronic network and wherein the external viewing condition indicates whether a consumer is in a distracting environment during the online consumer touchpoint;

determining that the consumer performed an action following the online consumer touchpoint and additional online consumer touchpoints;



attributing relative credit to the online consumer touchpoint and the additional online consumer touchpoints for the consumer performing the action based on the effectiveness of the online consumer touchpoint.

20.    (Cancelled)

21.    (Previously Presented) The computer program product of claim 18, wherein the instructions that cause the at least one computing device to perform the step of attributing relative credit comprise instructions that, when executed, cause the at least one computing device to perform the step of adjusting an existing attribution based on whether the consumer was in the distracting environment for the online consumer touchpoint.



Allowable Subject Matter
Claims 1, 3-19, 21, 22 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Chittilappilly et al. (20170337578), Deluca et al. (20170169470) and Chittilappilly et al. (20180005261). As per independent claims 1, 18 and 19 the prior art of record Chittilappilly (20170337578) discloses:
a method for attributing credit to one or more online consumer touchpoints for a consumer performing an action, the method comprising:
determining that the consumer performed the action following the one or more online consumer touchpoints (par 142).
attributing relative credit to the one or more online consumer touchpoints for the consumer performing the action based on the effectiveness of the one or more online consumer touchpoints (par 5, 35, 41, 45, 98, claim 1).
	Deluca discloses:
detecting an external viewing condition for the one or more online consumer touchpoints, and wherein the external viewing condition indicates whether the consumer is in a distracting environment during the one or more online consumer touchpoints Deluca (par 28).

wherein the one or more online consumer touchpoints include an advertisement received through an electronic network 
The combination of Chittilappilly et al. (20170337578), Deluca et al. (20170169470) and Chittilappilly et al. (20180005261) does not teach:
determining an effectiveness of the one or more online consumer touchpoints by applying a machine learning technique to the external viewing condition and touchpoint data associated with the one or more online consumer touchpoints. wherein the machine learning technique accounts for the effectiveness of particular consumer touchpoints in particular external viewing conditions and types of environments created by the particular external viewing conditions, and wherein the machine learning technique accounts for combinations of external viewing conditions and types of environments under which consumers interacted with a product without converting the interaction into a purchase. 
These uniquely distinct features render claims 1, 3-19, 21, 22 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621